[J-133&134-2016][M.O.   - Todd, J.]
                 IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


SUGARHOUSE HSP GAMING, L.P.,            :   No. 124 EM 2016

               Petitioner               :   Appeal from the Supplemental
                                        :   Adjudication of the Pennsylvania
          v.                            :   Gaming Control Board in the matter of
                                        :   the Applications for the Category 2 Slot
                                            Machine License in the City of the First
PENNSYLVANIA GAMING CONTROL             :   Class, Philadelphia, dated 6/23/16
BOARD,

               Respondent               :   SUBMITTED: November 7, 2016

STADIUM CASINO, LLC,

               Intervenor

MARKET EAST ASSOCIATES, L.P.,           :   No. 125 EM 2016

               Petitioner               :   Appeal from the Supplemental
                                        :   Adjudication of the Pennsylvania
          v.                            :   Gaming Control Board in the matter of
                                        :   the Applications for the Category 2 Slot
                                            Machine License in the City of the First
PENNSYLVANIA GAMING CONTROL             :   Class, Philadelphia, dated 6/23/16
BOARD,

               Respondent
                                        :   SUBMITTED: November 7, 2016
STADIUM CASINO, LLC,

               Intervenor




                            CONCURRING OPINION


CHIEF JUSTICE SAYLOR                                      DECIDED: June 20, 2017
       I   join the majority opinion in full, albeit that   I   have reservations concerning the

degree to which the analysis of the term "financial interest" as being exclusive of an

"ownership" interest would be applied in other cases.                   I   accept the majority's

assessment here, because it is immaterial whether the former term encompasses the

latter, since both terms appear side by side in the statute under review.          If   this were not

the case -- as for example, if the terms "ownership or financial interest" and "financial

interest" were used in two separate subsections of the same statute for different

purposes -- would likely be more amenable to the view that the difference gives rise to
               I




an ambiguity, thus implicating resort to the tools of statutory construction.

       Stated otherwise, it is difficult for me to believe that the General Assembly would

employ the term "financial interest" to exclude ownership interests, absent some explicit

indication to that effect.




                             [J-133&134-2016][M.O.    - Todd, J.] - 2